ORDER

PER CURIAM.
Willie Chatman (“Movant”) appeals from the judgment entered in the Circuit Court of St. Louis County denying his amended Rule 24.035 motion for post-conviction relief. In his appeal, Movant alleges that the motion court clearly erred when it' denied his Rule 24.035 motion without an evidentiary hearing because his plea counsel provided ineffective assistance of counsel by misrepresenting that Movant would receive jail credit for the nearly six months he spent in the City of St. Louis jail.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 84.16(b).